Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-13-2004

USA v. Fetzner
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3692




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Fetzner" (2004). 2004 Decisions. Paper 396.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/396


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                     No. 03-3692


                          UNITED STATES OF AMERICA

                                          v.

                              DONALD N. FETZNER,
                                           Appellant




                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (Dist. Court No. 02-cr-00006E)
                    District Judge: Honorable Sean J. McLaughlin


                     Submitted Under Third Circuit LAR 34.1(a)
                                  June 24, 2004

           Before: NYGAARD, MCKEE and CHERTOFF, Circuit Judges.


                                       ORDER

      The opinion and judgment of the court, filed on August 11, 2004, is hereby

VACATED pending a further order by this court.

                                               For the Court,

                                               /s/ Michael Chertoff
                                               United States Circuit Judge


DATED: August 13, 2004